Execution Copy $280,000,000 TERM LOAN AGREEMENT among TEXAS PETROCHEMICALS LP, VARIOUS LENDING INSTITUTIONS and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent Dated as of June 27, 2006 with CREDIT SUISSE SECURITIES (USA) LLC as Syndication Agent Arranged by DEUTSCHE BANK SECURITIES INC. , and CREDIT SUISSE SECURITIES (USA) LLC as Joint Lead Arrangers CHI:1738974.9 Table of Contents Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 1.1 Definitions 1 1.2 Accounting Terms; Pro Forma Calculations; Financial Statements. 40 ARTICLE II AMOUNT AND TERMS OF CREDIT 41 2.1 Term Loans and Pre-Funded Letter of Credit. 41 2.2 Evidence of Indebtedness; Repayment of Loans. 48 2.3 Minimum Amount of Each Borrowing; Maximum Number of Borrowings 49 2.4 Borrowing Options 49 2.5 Notice of Borrowing 49 2.6 Conversion or Continuation 50 2.7 Disbursement of Funds and Presumptions by Administration Agent 50 2.8 Pro Rata Borrowings 51 2.9 Special Provisions Applicable to Lenders Upon the Occurrence of a Sharing Event 52 ARTICLE III INTEREST AND FEES 53 3.1 Interest. 53 3.2 Fees. 54 3.3 Computation of Interest and Fees 55 3.4 Interest Periods 55 3.5 Compensation for Funding Losses 56 3.6 Increased Costs, Illegality, Etc. 58 3.7 Mitigation Obligations; Replacement of Affected Lenders. 60 ARTICLE IV REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS 61 4.1 Mandatory and Voluntary Reductions of Commitments. 61 4.2 Voluntary Prepayments 61 4.3 Mandatory Prepayments. 62 4.4 Application of Prepayments. 64 4.5 Method and Place of Payment. 65 4.6 Net Payments. 66 ARTICLE V CONDITIONS OF CREDIT 67 5.1 Principal Loan Documents. 67 5.2 Perfection on Personal Property Collateral 68 5.3 Real Property Documents 68 5.4 Opinions of Counsel 70 5.5 Corporate Documents and Financial Matters. 70 5.6 Transaction Documents, Etc. 72 5.7 Other Closing Conditions. 74 5.8 Additional Conditions Precedent to Issuance of the Letter of Credit 74 Table of Contents (continued) Page ARTICLE VI REPRESENTATIONS AND WARRANTIES 75 6.1 Corporate Status 75 6.2 Corporate Power and Authority 75 6.3 No Violation 76 6.4 Governmental Approvals 76 6.5 Financial Statements; Financial Condition; Undisclosed Liabilities Projections; etc. 76 6.6 Litigation 78 6.7 True and Complete Disclosure 78 6.8 Use of Proceeds; Margin Regulations. 78 6.9 Taxes. 78 6.10 Compliance With ERISA; Foreign Pension Plans 79 6.11 Security Documents. 80 6.12 The Transaction 81 6.13 Ownership of Property 82 6.14 Capitalization of Company 82 6.15 Subsidiaries. 83 6.16 Compliance With Law, Etc 84 6.17 Investment Company Act 84 6.18 Certain Fees 84 6.19 Environmental Matters 84 6.20 Labor Relations 85 6.21 Intellectual Property, Licenses, Franchises and Formulas 85 6.22 Anti-Terrorism Laws 85 ARTICLE VII AFFIRMATIVE COVENANTS 86 7.1 Financial Statements 86 7.2 Certificates; Other Information 87 7.3 Notices 89 7.4 Conduct of Business and Maintenance of Existence 90 7.5 Payment of Obligations 90 7.6 Inspection of Property, Books and Records 91 7.7 ERISA; Foreign Pension Plan 91 7.8 Maintenance of Property, Insurance 93 7.9 Environmental Laws 94 7.10 Use of Proceeds 94 7.11 Additional Security; Further Assurances. 94 7.12 Interest Rate Protection 96 ARTICLE VIII NEGATIVE COVENANTS 97 8.1 Liens 97 8.2 Indebtedness and Disqualified Stock 98 8.3 Fundamental Changes 100 Table of Contents (continued) Page 8.4 Asset Sales 101 8.5 Restricted Payments 101 8.6 Issuance of Subsidiary Stock 103 8.7 Loans, Investment and Acquisitions 103 8.8 Transactions with Affiliates 105 8.9 Intentionally Omitted. 105 8.10 Lines of Business 105 8.11 Fiscal Year 106 8.12 Limitation on Voluntary Payments and Modifications of Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain Other Agreements; Certain Derivative Transactions; etc 106 8.13 Limitation on Certain Restrictions 106 ARTICLE IX RESERVED 107 9.1 Reserved. 107 ARTICLE X EVENTS OF DEFAULT 107 10.1 Events of Default 107 10.2 Rights Not Exclusive 111 ARTICLE XI ADMINISTRATIVE AGENT 111 11.1 Appointment 111 11.2 Nature of Duties 112 11.3 Exculpation, Rights Etc 112 11.4 Reliance 113 11.5 Indemnification 113 11.6 Administrative Agent In Its Individual Capacity 113 11.7 Notice of Default 114 11.8 Holders of Obligations 114 11.9 Resignation by Administrative Agent 114 11.10 The Joint Lead Arranger, Joint Book Runners, Syndication Agent 114 ARTICLE XII MISCELLANEOUS 115 12.1 No Waiver; Modifications in Writing. 115 12.2 Further Assurances 117 12.3 Notices, Etc 117 12.4 Costs and Expenses; Indemnification. 118 12.5 Confirmations 120 12.6 Adjustment; Setoff. 120 12.7 Execution in Counterparts; Electronic Execution; Effectiveness. 122 12.8 Binding Effect; Assignment; Addition and Substitution of Lenders. 122 12.9 CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL. 125 12.10 Severability of Provisions 126 Table of Contents (continued) Page 12.11 Transfers of Notes 126 12.12 Registry 127 12.13 Headings 127 12.14 Termination of Agreement 127 12.15 Treatment of Certain Information; Confidentiality 127 12.16 Concerning the Collateral and the Loan Documents. 128 12.17 USA Patriot Act 130 INDEX OF SCHEDULES AND EXHIBITS Exhibits Exhibit 2.1(b)(i)-1 Form of Letter of Credit Exhibit 2.1(b)(i)-2 Form of Letter of Credit Request Exhibit 2.2(a) Form of Term Note Exhibit 2.5 Form of Notice of Borrowing Exhibit 2.6 Form of Notice of Conversion or Continuation Exhibit 4.6(d) Form of Section 4.6(d)(i) Certificate Exhibit 5.1(b) Form of Subsidiary Guaranty Exhibit 5.1(c) Form of Security Agreement Exhibit 5.2(a) Form of Perfection Certificate Exhibit 5.6(d) Form of Intercreditor Agreement Exhibit 7.2(a) Form of Compliance Certificate Exhibit 12.8(c) Form of Assignment and Assumption Agreement Schedules Schedule 1.1(a) Commitments Schedule 1.1(b) Consolidated EBITDA Schedule 1.1(c) Permitted Subordinated Debt Provisions Schedule 6.5(a) Pro Forma Balance Sheet Schedule 6.5(d) Projections Schedule 6.10 ERISA; Foreign Pension Plans Schedule 6.11(c) Owned and Leased Real Property Schedule 6.14 Capitalization of Company Schedule 6.15(a) Subsidiaries Schedule 7.8 Insurance Schedule 8.1(c) Existing Liens Schedule 8.2(j) Indebtedness to Remain Outstanding Schedule 8.7 Existing Investments and Acquisitions Schedule 12.3(a) Notice Addresses TERM LOAN AGREEMENT THIS TERM LOAN AGREEMENT is dated as of June 27, 2006 and is made by and among Texas Petrochemicals LP, a Texas limited partnership (“Company”), the undersigned financial institutions, including Deutsche Bank Trust Company Americas, in their capacities as lenders hereunder (collectively, the “Lenders,” and each individually, a “Lender”), and Deutsche Bank Trust Company Americas, as administrative agent (“Administrative Agent”) for the Lenders. W
